Title: To Thomas Jefferson from Michael Fortune, 14 May 1804
From: Fortune, Michael
To: Jefferson, Thomas


          
            Sir
            Philadelphia—Walnut Street. [before 14] May 1804
          
          I have the honor of inclosing you the first Copy of my Song (termed National) on the great event of the Acquisition of Louisiana, so happily effected through your Wisdom and Patriotism.
          As the expression of a Nation’s Joy, I am persuaded, you will chearfully receive it.
          For my own part, Sir, from my high Veneration for your public and private Character, I cannot describe the pleasure I feel, in contributing, in any degree, to the Celebration of an event, which reflects such Splendor on your admired Talents and illustrious Situation.
          With the greatest respect and Consideration, and the most cordial wishes for your Health and Happiness,
          I have the honor to remain Sir your very obedient Servant
          
            Michael Fortune 
          
        